United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., claiming as representative of the estate of
E.S.
and
DEPARTMENT OF DEFENSE,
Fort McClellan, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0739
Issued: January 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 22, 2018 appellant filed a timely appeal from a December 19, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the employee received an overpayment of compensation in the
amount of $21,453.93; and (2) whether OWCP properly denied waiver of recovery of the
overpayment.

1

The employee died on August 5, 2017. Appellant is the employee’s son and personal representative.

2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 29, 1996 the employee, then a 58-year-old stenographer, filed an occupational
disease claim (Form CA-2) alleging that she sustained hypertension, anxiety, and panic attacks
causally related to factors of her federal employment. She stopped work on July 2, 1996. OWCP
accepted the claim for panic disorder with agoraphobia. It paid the employee wage-loss
compensation for total disability beginning October 4, 1996.
An October 3, 1996 notification of personnel action (SF-50), indicated that the employee
elected the standard option for life insurance and the additional option of five multiples.
The employee, on September 30, 1997, elected to receive wage-loss compensation from
OWCP in lieu of benefits from the Office of Personnel Management (OPM).
By letter dated January 14, 1998, OWCP placed the employee on the periodic rolls
effective December 1, 1997. It indicated that it was not deducting premiums for basic life
insurance (BLI), postretirement basic life insurance (PRBLI), or optional life insurance (OLI).
OWCP requested that the employee notify it immediately if she had benefits such as OLI that it
was not deducting from her wage-loss compensation.
On January 20, 1998 the employee requested that OWCP deduct OLI and health benefit
premiums from her wage-loss compensation.
OPM, on January 27, 1998, related in a Form RI 76-13 that the employee’s final salary for
Federal Employees’ Group Life Insurance (FEGLI) purposes was $26,577.00. It indicated that
OWCP should withhold premiums for BLI beginning December 1, 1997 with the standard and
additional options. OPM also advised that the employee had PRBLI with no reduction.3
On May 20, 2003 the employee signed an election form freezing all option B life insurance
at its value as of age 65, to continue for life. The form notified her that she could cancel or reduce,
but not increase, the number of elections at any time, but that no premiums would be refunded.
OWCP, on a July 1, 2003 computer printout, indicated that the employee had elected
PRBLI with no reduction. In an attached worksheet, it noted that she had BLI with no reduction,
and option B with five multiples. OWCP noted that the employee had turned 65 on July 1, 2003.
The employee died on August 5, 2017.
On October 25, 2017 OWCP noted that it had not properly deducted the employee’s life
insurance premiums. It advised that for the period December 1, 1997 to August 4, 2017, it
deducted $13,056.00 for BLI premiums and $50,698.79 for miscellaneous deductions, when it
should have deducted $644.20 for BLI premiums, $13,501.35 for PRBLI premiums, and

3

In a May 1, 2000 fiscal payment worksheet, OWCP calculated the amount that it should have deduced for BLI
premiums from December 1997 to March 25, 2000 as $280.44. On June 28, 2000 it administratively terminated
efforts to collect the debt of $280.44 as the costs to recover the debt exceeded the recovery amount.

2

$71,063.17 for miscellaneous deductions, a difference of $21,453.93.4 OWCP provided a payment
history showing the deductions that it made from the employee’s wage-loss compensation for the
period in question.
OWCP, on October 26, 2017, informed appellant of its preliminary determination that the
employee had received an overpayment of wage-loss compensation because it incorrectly deducted
premiums for life insurance for the period December 1, 1997 to August 4, 2017. It advised that
for the period December 1, 1997 through January 11, 2003, it should have deducted premiums of
$797.86 for OLI Option A, $12,026.57 for OLI Option B, $610.33 for BLI, and $3,839.66 for
PRBLI. From January 12, 2003 through December 31, 2011, OWCP should have deducted
premiums of $25,871.14 for OLI Option B, $33.87 for BLI, and $5,764.91 for PRBLI. For the
period January 1, 2012 through July 31, 2014, it should have deducted premiums of $13,274.74
for OLI Option B and $1,750.86 for PRBLI. From August 1 through 23, 2014, OWCP should
have deducted premiums of $399.21 for OLI Option B and $42.66 for PRBLI, from August 24,
2014 through December 31, 2015, it should have deducted premiums $8,591.79 for OLI Option B
and $918.09 for PRBLI, and from January 1, 2016 through August 4, 2017, it should have
deducted premiums of $10,101.86 for OLI Option B and $1,185.17 for PRBLI. It added the
amount it should have deducted to find a total of $85,208.72. OWCP advised that instead of this
amount, it had deducted $13,056.00 for BLI premiums and $50,698.79 for other life insurance
premiums, for a total of $63,752.79, which created an overpayment of $21,453.93. It indicated
that during the period that it paid the employee, it had estimated the offset for her life insurance
premiums due to computer software limitations, and that the offset totaled $63,752.79 instead of
the appropriate deduction for premiums of $85,208.72.
OWCP further notified appellant of its preliminary determination that the employee was
not at fault in the creation of the overpayment. It requested that he complete the enclosed
overpayment recovery questionnaire and submit supporting financial documents. Additionally,
OWCP notified appellant that, within 30 days of the date of the letter, he could request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing.
On November 30, 2017 appellant telephoned OWCP requesting information regarding the
preliminary overpayment determination, noting that the estate may not have enough money to
repay the overpayment. OWCP’s claims examiner advised that he would conduct research and
“contact him in a few days.” He left appellant a telephone message on December 19, 2017
indicating that it would in fact need to collect the overpayment.
By decision dated December 19, 2017, OWCP denied waiver of recovery of the
overpayment in the amount of $21,453.93 that occurred because it had incorrectly deducted the
employee’s life insurance premiums from December 1, 1997 through August 4, 2017. It noted
that appellant had not responded to the preliminary overpayment determination other than to
telephone about possibly reducing the amount of the overpayment. OWCP determined that he
should forward the entire amount of the overpayment as repayment.
On appeal, appellant advises that he did not know how to complete the overpayment
recovery questionnaire and did not have all of the employee’s information. He contacted OWCP
4

OWCP is referring to OLI in referencing miscellaneous deductions.

3

for assistance and a claims examiner explained that he would investigate the situation. Appellant
subsequently received the December 19, 2017 overpayment determination. He notes that OWCP
made the mistake and asserts that it was not realistic to expect him to have all the information on
the employee’s financial situation within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Under the FEGLI program, most civilian employees of the Federal Government are eligible
to participate in BLI and one or more of the options.5 The coverage for BLI is effective unless
waived6 and premiums for basic and optional life coverage are withheld from the employee’s pay.7
Upon retirement or upon separation from the employing establishment or being placed on the
periodic FECA compensation rolls, an employee may choose to continue basic and OLI coverage,
in which case the schedule of deductions made will be used to withhold premiums from his annuity
or compensation payments.8 BLI coverage shall be continued without cost to an employee who
retired or began receiving compensation on or before December 31, 1989.9 However, the
employee is responsible for payment of premiums for OLI coverage, which is accomplished by
authorizing withholdings from his or her compensation.10
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his or her compensation, so
that his or her life insurance coverage could be continued without reduction. Regulations at
5 C.F.R. § 870.701 (December 5, 1980) provided that an eligible employee had the option of
choosing no life insurance; Option A -- basic coverage (at no additional cost) subject to continuous
withholdings from compensation payments that would be reduced by two percent a month after
age 65 with a maximum reduction of 75 percent; Option B -- basic coverage (at an additional
premium) subject to continuous withholdings from compensation payments that would be reduced
by one percent a month after age 65 with a maximum reduction of 50 percent; or Option C -- basic
coverage subject to continuous withholdings from compensation payments with no reductions after
age 65 (at a greater premium).11
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible unless, during earlier
employment, he or she filed an election or waiver that remained in effect.12 An employee who
5

5 U.S.C. § 8702(a).

6

Id. at § 8702(b).

7

Id. at § 8707.

8

Id. at § 8706.

9

Id. at § 8707(b)(2).

10

Id. at 8706(b)(3)(B); see D.T., Docket No. 17-0901 (issued January 29, 2018).

11

See S.P., Docket No. 17-1888 (issued July 18, 2018).

12

5 C.F.R. § 870.504(a)(1).

4

does not file a life insurance election form with his or her employing office, in a manner designated
by OPM, specifically electing any type of optional insurance, is considered to have waived it and
does not have that type of optional insurance.13 When an underwithholding of life insurance
premiums occurs, the entire amount is deemed an overpayment of compensation because OWCP
must pay the full premium to OPM upon discovery of the error.14
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of duty.15 When
an overpayment has been made to an individual because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Secretary of Labor by decreasing later payments to
which the individual is entitled.16
ANALYSIS -- ISSUE 1
The Board finds that OWCP has not established that the employee received an
overpayment of compensation as it failed to properly deduct life insurance premiums from
December 1, 1997 to August 4, 2017. The employee received wage-loss compensation from
OWCP on the periodic rolls effective December 1, 1997. OPM advised OWCP on January 27,
1998 of the employee’s final salary for FEGLI purposes and noted that she had elected BLI with
multiples and PRBLI with no reduction. The employee requested on January 20, 1998 that OWCP
deduct OLI premiums from her wage-loss compensation.
OWCP procedures provide that BLI premiums are deducted from compensation until the
age of 65.17 A claimant must be enrolled in BLI to be eligible for OLI and premiums for OLI are
withheld until the age of 65, unless he or she opts to freeze Option B and C.18 Before the age of
65, a claimant must pay premiums for both BLI and, if elected, PRBLI.19 The employee turned
65 on July 1, 2003. She signed an election form freezing her Option B OLI at its value to continue
for the duration of her life.
OWCP deducted $13,056.00 for BLI premiums and $50,698.79 in miscellaneous
deductions from December 1, 1997 to August 4, 2017. It subsequently calculated that it should
have deducted $644.20 for BLI premiums, $13,501.35 in PRBLI premiums, and an additional
$71,063.17 for miscellaneous deductions, which it found created an overpayment of $21,453.93.

13

Id. at § 870.504(b).

14

5 U.S.C. § 8707(d); see also S.P., supra note 11; Keith H. Mapes, 56 ECAB 130 (2004).

15

Id. at § 8102(a).

16

20 C.F.R. §§ 10.434-10.437.

17

Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation Claims, Chapter 2.0901.15(c)(1)
(February 2013).
18

Id. at Chapter 2.0901.15(c)(4); see also V.R., Docket No. 18-0626 (issued October 19, 2018).

19

Id. at Chapter 2.0901.15(c)(3).

5

For the period December 1, 1997 to August 4, 2017, OWCP deducted $13,056.00 for
deducted BLI premiums when it should have deducted only $644.20. The employee,
consequently, did not receive an overpayment due to OWCP’s failure to adequately deduct
premiums for BLI.
The Board further finds that OWCP failed to adequately support its determination that the
employee received an overpayment from December 1, 1997 through August 4, 2017 because it
failed to deduct premiums for PRBLI. The record does not contain evidence that she signed a
document electing PRBLI with no reduction. OPM informed OWCP on January 27, 1998 that the
employee had elected PRBLI with no reduction, but provided no supporting documentation
establishing such enrollment. The record does not contain a signed election form showing which
coverage she actually selected. The Board has previously found that OWCP must document
whether and when a claimant elected life insurance coverage after retirement.20 As OWCP has
not factually established that the employee elected PRBLI with no reduction, it has not met its
burden of proof to establish that she received an overpayment of compensation based on its failure
to deduct premiums for PRBLI from December 1, 1997 through August 4, 2017.21
As noted, the record supports that the employee elected OLI and froze her election of OLI
when she reached age 65. A computer payment inquiry report indicates that OWCP deducted OLI
premiums from October 4, 1996 to December 6, 1997 and March 23 to May 17, 2003. From
December 7, 1997 to March 22, 2003, May 18 to June 14, 2003, and October 4, 2003 to August 6,
2005, it did not deduct premiums for OLI. From June 15 to October 4, 2003 and August 7, 2005
to August 4, 2017, OWCP did not deduct premiums for OLI, but made deductions from the
employee’s wage-loss compensation that it labeled as “miscellaneous.” It asserted that it had
deducted $50,698.79 during the period of the overpayment under miscellaneous deductions as an
estimate of life insurance premiums. OWCP deducted the $50,698.79 from the amount that it
found it should have withheld from the employee’s compensation for OLI and PRBLI during the
period of the overpayment. The Board, however, is unable to ascertain the amount of any
overpayment that arose from OWCP’s failure to properly deduct OLI premiums as it is not
specifically supported by computer records identifying OLI deductions. OWCP did not provide
adequate documentation demonstrating whether or to what extent the miscellaneous deductions
were for OLI premiums. It, consequently, failed to support its finding that the employee received
an overpayment due to its failure to adequately deduct premiums for OLI.22
As fact and amount of overpayment are not clearly established by the record, the case will
be remanded to OWCP. On remand, OWCP should obtain an executed election form from OPM
completed by the employee prior to determining whether she received an overpayment of
compensation due to its failure to deduct premiums for PRBLI.23 It should further provide
supporting evidence identifying the miscellaneous deductions made from the employee’s wage-

20

See D.T., supra note 10.

21

See R.U., Docket No. 16-0027 (issued March 24, 2016).

22

See generally V.R., supra note 18; R.U., id.

23

See G.T., Docket No. 16-0042 (issued July 15, 2016).

6

loss compensation. After such further development as OWCP deems necessary, it should issue a
de novo decision.24
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether the employee
received an overpayment of compensation.
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: January 2, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

24
In view of the Board’s disposition of the overpayment, the issue of whether OWCP properly denied waiver of
recovery of the overpayment is moot.

7

